In re: John Doe, applying for writs of Certiorari, Prohibition and Mandamus, Parish of Orleans, Number.
The writ is denied in part and granted in part.
The relator is entitled to no relief for most of the grounds alleged in his complaint. However, he does allege that his life is in danger because of the occurrence he witnessed, and about which he will be asked to testify before the Grand Jury.
The trial judge gave no reasons for denying relator’s motions, which sought to quash the subpoena or, in the alternative, to obtain a protective order which would maintain the secrecy of his identity.
If relator’s fears that his life is in danger are well founded, he is entitled to whatever protection can be afforded him. Therefore, a hearing should be held, at which, if possible, relator’s identity should not be made public, in order to determine the truth of his allegations. If the trial judge finds that there is a real danger to relator’s safety, he should order that reasonable measures is taken to prevent the identity of the relator from becoming known to any except those who must know his identity in order for the Grand Jury to function.